The opinion of the Court was delivered by Mr. Justice Terry.
Mr. Justice Heydenfeldt concurred.
The Act to organize the county of Alameda, passed on the 9th of April, 1853, provided that the various county officers should be elected on the — of April.
The respondent was elected county clerk at said election, and entered upon the duties of the office on the 10th day of May, 1853.
In August, 1854, the Court of Sessions of Alameda ordered an election to be held (on the day of the general election) for all county officers except county judge. At this election respondent received the greatest number of votes cast for county clerk, and was by the county judge declared elected for the term of two years from the first Monday of October, 1854.
In August, 1855, the supervisors of the county ordered an election to be held for county officers at the general election, at which election the relator, having received the highest number of votes for the office of county clerk, was declared duly elected for two years from and after the first Monday of October, 1855;—was qualified, and offered to enter *78upon the discharge of the duties of the office, but was prevented by respondent, who claimed to hold said office by virtue of his election in 1854. _ _ ...
_ _ ... The single question for consideration is as to the validity of the election of 1854.
By the terms of the Act organizing the county of Alameda, the officers elected at the first election were to hold for two years and until their successors "were elected and qualified. No time was provided in the Act when the second election was to take place. It was therefore evidently the intention of the Legislature that future elections should be governed by the general Act concerning officers, which Act provides that county clerks shall be elected at the general election in the year 1851, and every two years thereafter, and shall enter upon the duties of their office on the first Monday of October subsequent to their election.
The Legislature certainly had power to extend the term of the officers elected under the special Act, beyond two years, and that it was their intention to do so is manifest from the language of the Act, taken in connection with the general law which requires such officers to be elected on the same day throughout the State.
The election of county officers in said county in 1854, was void, because held at a time not authorized by any law. This being the case, the relator, having been duly elected in 1855, is entitled to the office.
The judgment of the Court below is reversed, with costs.